Citation Nr: 1506576	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-20 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected diabetes mellitus with bilateral peripheral neuropathy of the upper and lower extremities and hypertension with renal insufficiency.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right hip degenerative joint disease (DJD) status post right total hip replacement (THR), prior to October 31, 2011 (right hip disability).

3.  Entitlement to a rating in excess of 30 percent for service-connected right hip degenerative joint disease (DJD) status post right total hip replacement (THR), from December 1, 2012.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee condition.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected gastroenteritis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008, August 2011 and August 2012 rating decisions.  

In a September 2012, the AOJ increased assigned a temporary total 100 percent rating for right THR, from October 31, 2012 to December 1, 2012 and a 30 percent rating from that date.  

The issues of increased ratings for a right knee disability and diabetes and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to October 31, 2011, the Veteran's right hip disability has been manifested by flexion greater than 30 degrees and abduction greater than 10 degrees. 

2.  From December 1, 2012, the Veteran's right hip disability has been manifested by moderately severe residuals of weakness, pain and limitation of motion following a total hip replacement; at no point is it shown that such disability was manifested by markedly severe residuals of weakness, pain, and limitation of motion following a total hip replacement, or by ankylosis, impairment of the femur, or flail hip joint.

3.  The Veteran's gastroenteritis has been shown to be productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the right hip disability for the period prior to October 31, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5054, 5250-55 (2014).

2.  The criteria for a 50 percent rating, but no higher, for the right hip disability for the period after December 1, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.71a, Codes 5054, 5250-55 (2014).

3.  The criteria for a 30 percent rating, but no higher, for gastroenteritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.114, Code 7399-7346 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

The issues decided herein arise from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The duty to assist has been met in this case.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  VA examinations were conducted in May 2003, February 2009, and April 2013.  Together, these examinations are adequate for rating purposes, as the examiner reviewed the record, considered the history of the disability, and conducted a thorough examination, noting all findings necessary for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate staged ratings may be assigned for separate periods of time, based on the facts found, and the entire period on appeal is for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.  

Right Hip Disability

The staged ratings in effect represent evaluations of the Veteran's right hip disability before and after THR.  

The hip can be rated under Diagnostic Codes (DC) 5250-5255.  38 C.F.R. § 4.71a.  Assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, the Board finds that assigning separate ratings based on limitation of extension, flexion, adduction and rotation of the hip under DC 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14.  Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Estaban v. Brown, 6 Vet. App. 259 (1994).  Here the key consideration has been met, in that limitation of extension, flexion, adduction, and rotation concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the hip.  See 38 C.F.R. § 4.45.  If these limitations are demonstrated, they must be rated separately to adequately compensate for functional loss associated with the service-connected hip disability.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (separate ratings may be assigned for disability of the same joint where veteran has both limitation of flexion and limitation of extension of same leg). 

DC 5252 provides for 10, 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  Other applicable diagnostic codes include DC 5251, which provides for a 10 percent evaluation for extension of the thigh limited to five degrees.  DC 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs); a 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.

In considering the applicability of other diagnostic codes, the Board finds that DCs 5250 (ankylosis of the hip), DC 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur. Accordingly, these diagnostic codes may not serve as the basis for an increased rating in this case.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

      Rating in excess of 10 percent prior to October 31, 2011

Service connection for a right hip disability was granted, effective April 10, 2003.  Evidence of record for the period prior to the THR include a May 2003 VA examination during which the Veteran's right hip had a range of motion (ROM) from zero to 120 degrees with pain.  Abduction was to 20 degrees with pain, internal rotation was to 10 degrees without pain, and external rotation was to 35 degrees without pain.  There were no notations indicating ankylosis, hip flail joint, or fracture or malunion of the femur.  A May 2003 X-ray indicated degenerative changes in the right hip.  

On February 2009 VA examination, the Veteran reported constant pain in his right hip.  The examiner noted decreased ROM in all planes.  Flexion was limited to 90 degrees, extension to 10 degrees, adduction to 15 degrees, abduction to 20 degrees, external rotation to 25 degrees, and internal rotation to 20 degrees.  There was pain noted in all ranges of motion.  The examiner found no additional functional loss, and no change upon repetitive ROM tests.  X-rays showed severe osteoarthritis; there was no notation of ankylosis, hip flail joint, or fracture or malunion of the femur.  

A September 2009 letter from a private doctor reports the Veteran's right hip is in constant pain.

The Veteran's right hip disability has been rated as 10 percent disabling for this period under DC 5252.  The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's credible complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating greater than 10 percent.  Specifically, there is no indication that the Veteran's limitation of motion of the right hip, even on flare-ups, resulted in limitation of flexion of the thigh at the hip to 30 degrees, or limitation of abduction of the thigh with motion lost beyond 10 degrees.  Rather, range of motion testing has shown no additional loss on repetitive testing and the treatment records are absent for findings of a more severe loss of range of motion on flare-ups.  Increased ratings would not be warranted under DC 5251 or 5253 and additional separate ratings for pain under those DCs would constitute pyramiding.  Moreover, the Board finds that the current 10 percent rating compensates the Veteran for the pain he experiences on flare-up, or that interferes with his daily activities, as he has shown extension greater than 5 degrees on both VA examinations.  Thus, he is already in receipt of a higher rating.  Accordingly, a rating higher than 10 percent for a right hip disability is not warranted for the period prior to October 31, 2011. 

The Board acknowledges that the Veteran, in a September 2012 statement, reported the medical evidence supports a finding of malunion of the femur with moderate disability, but finds that ultimately, as a lay person, he is not competent to draw complex medical conclusions or to interpret medical data.  Therefore, that statement is not probative evidence in the matter.  Moreover, it is unclear whether the Veteran's statement refers to the period at issue here.  

      Rating in excess of 30 percent from December 1, 2012

On October 31, 2011, the Veteran underwent a total right hip replacement.  His right hip disability was evaluated as 100 percent from the date of the surgery to December 1, 2012, after which a 30 percent rating was assigned under DC 5054.  

Following prosthetic replacement of a hip, DC 5054 provides for a 100 percent rating for one year following implantation; a minimum 30 percent rating thereafter; a 50 percent rating for moderately severe residuals of weakness, pain, or limitation of motion; a 70 percent for markedly severe residual weakness, pain, or limitation of motion following implantation; and a 90 percent rating for painful motion or weakness such as to require the use of crutches following implantation.  Id.

On April 2013 VA examination, the Veteran reported daily, constant pain and weakness.  He also stated his THR had not helped his condition.  He reported that his leg sometimes gives out, and he has fallen a few times.  He required the daily use of a straight cane, right thigh brace, right knee brace, and left ankle brace, and had difficulty standing or walking long distances.  Even while sitting or driving for long periods of times, he reported excruciating pain and discomfort.  However, he denied any incapacitating episodes, flare-ups, or hospitalizations.  The Veteran reported that hip pain interferes with all daily activities and his job.  On ROM testing, the examiner noted decreased range of motion in all planes.  The Veteran demonstrated flexion limited to 50 degrees, extension limited to 10 degrees, adduction to the midline, abduction limited to 20 degrees, external rotation limited to 20 degrees, and internal rotation limited to 15 degrees.  He complained of pain in all ranges of motion, and the examiner noted grimacing with flexion and abduction.  The examiner noted no change in ROM on repetitive testing.  The examiner also noted a large surgical scar.  

In a July 2013 statement, the Veteran reiterated that he loses 3 to 5 workdays per month because of hip pain.  He further noted range of motion demonstrated at the April 2013 VA examination were only achieved due to the physical mechanization of the examiner and "they are minimal at best."  

A September 2013 letter from the Veteran's private physician reports that, following his THR, his right hip pain prevented him from completing his physical therapy.  The letter also indicates he requires the use of a hard brace to alleviate his constant pain, and that the pain also manifests as weakness through his right groin and pain on his exterior right thigh.

Based on the record, the Board finds that a 50 percent rating is warranted as moderately severe residuals of weakness, pain or limitation of motion have been shown.  The objective medical evidence shows right hip limitation of motion, pain and weakness and the Veteran's competent and credible statements regarding constant pain and use of a cane show disability that more nearly approximates moderately severe residuals.  See 38 C.F.R. §§ 4.7, 4.71a, Code 5054; see also Layno v. Brown, 6 Vet. App. 465 (1994). 

However, nothing of record suggests that the Veteran experiences markedly severe residual weakness, pain, or limitation of motion following his THR, or painful motion or weakness such as to require the use of crutches.  In so finding, the Board notes that the Veteran is still able to ambulate without crutches, albeit with some difficulty and requiring the help of braces and canes.  

Under Codes 5250-55, a rating in excess of 50 percent requires a showing that his right hip disability produces ankylosis of the hip, flail joint, or fracture of the surgical neck, anatomical neck, or shaft of the femur.  On April 2013 VA examination, the Veteran reported no history of nonunion or flail hip.  There is nothing in the examination report which suggests the Veteran has had ankylosis or any femoral fractures during the relevant period.  In light of the above, a rating in excess of 50 percent is also not warranted under those criteria.  

In a June 2013 rating decision, service connection was granted and a separate rating assigned for the surgical scar of the right hip.  

Gastroenteritis

The RO granted service connection for gastroenteritis and assigned an initial 10 percent rating, effective April 10, 2003, under 38 C.F.R. § 4.114, DC 7307-7346.  Gastroenteritis is an unlisted condition, so is rated by analogy to a closely related disease.  38 C.F.R. § 4.20.  The evidence shows the Veteran's  gastroenteritis is predominantly productive of heartburn, dysphagia, diarrhea, regurgitation, and associated shoulder pain.  These symptoms are most closely analogous with those contemplated by the rating criteria for hiatal hernia (DC 7346).  Therefore, they will be rated by analogy under Code 7399-7346.  38 C.F.R. § 4.27.

Under Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health; a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; and a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

On May 2003 VA examination, the Veteran reported that he has had symptoms of reflux, burning sensations, and stomach pain since service.  On physical examination, the examiner noted a soft and tender epigastric area and right upper quadrant area without guarding.  No rigidity was found, and there was no evidence of ascites, palmar erythema, or spider angioma.  Bowel sounds were present.  The examiner noted the Veteran had nausea, vomiting, and flatulence.  An upper gastrointestinal series showed spontaneous gastroesophageal reflux to the level of the midesophagus.

In March 2005, the Veteran reported having hyperactive bowels.  A September 2007 statement from his wife indicated his stomach pains were severe and caused him to double over.  She also reported he had missed two to three weeks of work per year due to his stomach pains.  A September 2007 letter from a private doctor stated the Veteran had daily nausea, dyspepsia, and diarrhea with intermittent anorexia, vomiting, heartburn, dysphagia, and weight loss.  A colonoscopy was positive for polyps, and a gastroscopy was positive for erosions which healed with treatment.  

On February 2009 VA examination, the Veteran reported constant heartburn, daily regurgitation, epigastric pain, 20 pounds of weight gain in the past month, occasional bloody stool, and chronic nausea.  He denied vomiting or hematemesis.  The examiner noted a soft, nontender, and nondistended abdomen with normal bowel sounds.

A September 2009 letter from Dr. S. reports the Veteran has regular nausea, vomiting, intermittent pain, intermittent inability to swallow, and alternating diarrhea and constipation.  In August 2012, the Veteran reported daily vomiting, shoulder pain during regurgitation, constant difficulty swallowing, and continuous heartburn.  He also reported multiple lesions and ulcerations.  

A September 2013 letter from Dr. S. reports the Veteran had daily vomiting with shoulder pain, regurgitation, daily dysphagia and pyrosis, and alternating constipation and diarrhea.

The Veteran's gastroenteritis is currently rated at 10 percent.  A higher rating requires a showing that he either has persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or showing symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  
 
The evidence of record shows consistent reports from the Veteran, his wife, and two different private physicians indicating he suffers from recurrent epigastric distress, dysphagia, pyrosis, and regurgitation with shoulder pain.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a higher rating of 30 percent is warranted for his gastroenteritis for the entire appeal period.  Gilbert, 1 Vet. App. at 55.

Although the evidence suggests the Veteran has at times experienced some weight loss, pain, and vomiting, there is nothing suggesting a history of hematemesis or melena with moderate anemia.  Most importantly, the impressions of examiners throughout the record consistently indicated the Veteran was in no acute distress, and there is nothing to suggest (nor does the Veteran allege) that his health is severely impaired.  Therefore, a rating of 60 percent is not warranted for his gastroenteritis.  

Extraschedular Considerations

The record includes numerous VA examinations in which the Veteran reported that his service-connected hip and gastrointestinal disabilities interfere with his ability to work.  In this case, the Veteran's right hip disability manifests as limited motion and associated pain and weakness, and his gastroenteritis manifests as vomiting, regurgitation, heartburn, diarrhea, and other gastrointestinal symptoms.  Those symptoms and the degree of disability shown are entirely contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent for service-connected right hip disability, prior to October 31, 2011 is denied.  

A 50 percent is granted for the right hip disability from December 1, 2012, subject to regulations governing the payment of monetary benefits.

A 30 percent is warranted for the Veteran's gastroenteritis, subject to regulations governing the payment of monetary benefits.


REMAND

Further development is required prior to adjudication of the claims for increased rating for diabetes mellitus and related manifestations, the right knee disability and TDIU.  

Since the April 2012 VA examination for diabetes, peripheral neuropathy, and hypertension, the Veteran reported that his peripheral neuropathy was becoming more frequent.  The Board also notes that the April 2012 VA examination report indicates the Veteran did not then have bilateral peripheral neuropathy in either the upper or lower extremities.  However, Dr. S. indicated in a September 2013 letter that the Veteran had intermittent peripheral neuropathy of the bilateral upper and lower extremities causing loss of grip, balance, periodic pain, and debilitating bouts with atrophy in both arms and legs at times.  Dr. S. also reported the Veteran alleged his April 2012 VA examination was inadequate, stating the examiner ignored the fact that the Veteran had neuropathic and atrophic attacks during the examination.  In light of the above, a new examination is needed to clarify the current severity of the Veteran's diabetes with bilateral peripheral neuropathy of the upper and lower extremities and hypertension with renal insufficiency.

A September 2013 letter from Dr. S. also indicates the Veteran has erectile dysfunction (ED) due to his diabetes, and that he has been prescribed Cialis with little to no effect.  As ED has not been considered or alleged previously, and may entitle him to additional benefits, that matter must be evaluated and considered by the AOJ.

Regarding the Veteran's right knee disability, since the most recent VA examination, an April 2012 letter from Dr. S. indicates that it was suggested by his private orthopedist that the Veteran undergo a right total knee replacement (TKR).  Dr. S. also indicated the Veteran was experiencing recurrent subluxation and lateral instability with constant pain; the most recent VA right knee examination report found no evidence of instability.  As it appears his right knee disability may have significantly worsened since his most recent VA examination, a contemporaneous examination is needed.  In addition, outstanding records of a private right TKR would be critical to his claim, and must be secured.

In the September 2013 letter, Dr. S. stated that due "to these and all of his service-connected disabilities," the Veteran loses between 3 and 5 workdays per month on a regular basis.  It was this physician's opinion that the Veteran "has been and is totally disabled."  Entitlement to a TDIU has been raised and must be adjudicated.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the providers of any private treatment or evaluations he has received for his right knee or diabetes (with bilateral peripheral neuropathy of the bilateral upper and lower extremities and hypertension with renal insufficiency) since the most recent VA examinations for both conditions.  

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine current severity of his diabetes with bilateral peripheral neuropathy of the upper and lower extremities and hypertension with renal insufficiency and determine the likely etiology of any ED.  The claims folder and copies of all pertinent records must be made available to the examiner for review.  All tests or studies deemed necessary must be ordered.  

Based on a review of the record and examination, the examiner should address the following:  

(a)  Note all pertinent findings needed to apply the relevant rating criteria, to specifically include those related to the Veteran's separately service-connected peripheral neuropathy and hypertension.  

(b)  Is it at least as likely as not that any currently diagnosed ED is caused or aggravated by the service-connected diabetes?  

All opinions must include a complete rationale. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right knee disability.  Based on an examination of the Veteran, review of the record, and any tests or studies deemed necessary, the examiner should note all findings and features of the Veteran's right knee disability needed to apply the relevant rating criteria, to specifically include ranges of motion, functional impairment, and whether the Veteran experiences recurrent subluxation or dislocation or lateral instability.  

All opinions must include a complete rationale. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (hepatitis C, PTSD, right hip, right knee, tinnitus, gastroenteritis, hearing loss, diabetes mellitus with complications and right hip scar) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and past employment experience.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


